                                     Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 1 of 24 Page ID #:7187




                                          1 Dariush G. Adli, SBN 204959

                                          2
                                             adli@adlilaw.com
                                            ADLI LAW GROUP, P.C.
                                          3 700 South Flower St., Suite 1220

                                          4
                                            Los Angeles, California 90017
                                            Telephone: (213) 623-6546
                                          5 Facsimile: (213) 623-6554

                                          6
                                              Attorneys for Defendants
                                          7 Royce International Broadcasting

                                          8
                                            Corporation, Playa Del Sol Broadcasters,
                                            Silver State Broadcasting, LLC, Golden
                                          9 State Broadcasting, LLC, and Edward R.

                                         10
                                            Stolz, II

                                         11
                                                                       UNITED STATES DISTRICT COURT
ADLI LAW GROUP, P.C.




                                         12
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                         13
                       www.adlilaw.com




                                                                            EASTERN DIVISION
                        (213) 623-6546




                                         14

                                         15
                                              WB MUSIC CORP., et al.,                  Case No. 5:16-cv-00600-JGB-(SPx)
                                         16

                                         17               Plaintiff,                   DEFENDANTS’ STATUS REPORT
                                                                                       RE: CONTEMPT AND RENEWED
                                         18         v.                                 REQUEST FOR TERMINATION
                                         19                                            OF THE RECEIVERSHIP
                                              ROYCE INTERNATIONAL
                                         20 BROADCASTING CORP., et al.,

                                         21
                                                          Defendants.
                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28


                                              DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 2 of 24 Page ID #:7188




                                            1     DEFENDANTS’ STATUS REPORT RE: CONTEMPT AND RENEWED
                                            2           REQUEST FOR TERMINATION OF THE RECEIVERSHIP
                                            3          I.   INTRODUCTION
                                            4         At the March 10, 2021 hearing of Defendants’ Motion to Terminate the
                                            5 Receivership, Dismiss the Receiver and Enjoin the Sale of the Radio Stations

                                            6 (“Termination Motion”) [Dkt. 369], the Court denied the Termination Motion and

                                            7 stated that it intends to continue the Receivership.

                                            8         For the reasons stated below, there is no legal or equitable basis for continuing
                                            9 the Receivership, much less proceeding with the sale of Defendants’ Radio Stations.

                                           10 Moreover, to the extent the Court is inclined to award damages to the Receiver for

                                           11 Defendants’ response to its Compliance Orders, such damages must as a matter of
ADLI LAW GROUP, P.C.




                                           12 law be limited to actual damages the Receiver can establish it has suffered and can’t

                                           13 include sale of the stations.
                       (213) 623-6546




                                           14         Glaringly, Receiver’s Opposition to the Termination Motion [Dkt. 377]
                                           15 (“Receiver’s Opposition”) could not cite to a single case in which a court has allowed

                                           16 a receivership to continue, much less allow a receiver to conclude the sale of assets,

                                           17 under circumstances analogous to those present here – not one case. Defendants’

                                           18 Reply in support of its Termination Motion [Dkt. 382], addressed each and every point

                                           19 raised by the Receiver’s Opposition and emphatically pointed out the lack of any

                                           20 support in law or equity for the Receivership to continue.

                                           21

                                           22         II.   MAINTAINING THE RECEIVERSHIP CONTRADICTS THE
                                           23               COURTS’ OWN STATEMENTS
                                           24         Maintaining the Receivership directly contradicts the Court’s own previous
                                           25 position on the very same issue, which Defendants have reasonably relied upon and

                                           26 acted on, to get back their life’s work.

                                           27 / / /

                                           28 / / /

                                                                                           1
                                                DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 3 of 24 Page ID #:7189




                                            1        For example, on October 9, 2020, the Court stated in no uncertain terms:
                                            2

                                            3           If Defendants wish to attempt to prevent the sale of the radio stations by
                                            4
                                                        satisfying the Amended Judgment and other post-judgment costs, they are
                                                        welcome to do so. The Court will not entertain discharging the Receiver
                                            5           and terminating the Receivership absent evidence of satisfaction of the
                                            6           Amended Judgment. [Dkt. 314.]

                                            7        Three weeks later, on October 29, 2020, the Court again wrote:
                                            8

                                            9           Given Defendants’ interest in preventing the sale of their radio stations,
                                           10           the Court is at a loss to understand why Defendants sought to delay
                                                        Plaintiffs’ Fee Motion. The sooner the Court adjudicates the Fee Motion,
                                           11           the sooner the receivership can be terminated.... The Court will not
ADLI LAW GROUP, P.C.




                                           12           terminate the receivership unless and until Defendants pay the full
                                                        Amended Judgment and all other post-judgment costs. These costs will
                                           13           not be fully calculated until the Court rules on Plaintiffs’ pending Fee
                       (213) 623-6546




                                           14           Motion. [Dkt. 327 (emphasis added).]

                                           15
                                                     As the Court previously acknowledged [at Dkt. 344 (emphasis added)]:
                                           16

                                           17
                                                        Defendants were aggressively attempting to satisfy the Judgment. On
                                           18           October 21, 2020, Defendants filed an Ex Parte Application for Order to
                                           19           Compel Plaintiffs to Accept Payment of the Amended Judgment. (Dkt. No.
                                                        321.)… Before the Court could rule, Plaintiffs filed a Request to Deposit
                                           20           Funds in the Amount of the Amended Judgment. (Dkt. No. 325.)… On
                                           21           October 29, 2020, the Court disposed of both of these requests, ordering
                                                        Defendants to deposit an amount satisfying the Amended Judgment with
                                           22           the Court. (Dkt. No. 327.) On November 9, 2020, Defendants notified the
                                           23           Court that they had deposited the requisite amount of the Judgement with
                                                        the Clerk. (Dkt. No. 331; see Dkt No. 333, Financial Entry.)
                                           24

                                           25        Acting in good faith reliance on the Court’s own pronouncements that it would
                                           26 “terminate the receivership [once] Defendants pay the full Amended Judgment and

                                           27 other post-judgment costs [which were determined after the Court ruled on Plaintiffs’

                                           28 Fee Motion]” Defendants promptly sought leave to deposit with the Court the post-

                                                                                         2
                                                DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 4 of 24 Page ID #:7190




                                            1 judgment fees and costs claimed by the Plaintiffs. [Dkt. 347.] Defendants made this

                                            2 request on December 31, 2020, which was actually before the Court adjudicated

                                            3 Plaintiff’s Fee Motion and issued the Second Amended Judgment on January 13,

                                            4 2021. [Dkt. 350.] On February 3, 2021, the Court recognized receipt of an amount

                                            5 sufficient to satisfy the Second Amended Judgment. [Dkt. 367.]

                                            6        At the March 10 hearing, the Court acknowledged Defendants have submitted
                                            7 with the Court an amount sufficient to “pay the full Amended Judgment and all other

                                            8 post-judgment costs.” [Dkt. 327.] The Court nonetheless indicated that it intends to

                                            9 maintain the Receivership on equitable grounds – in effect, punishing Defendants for

                                           10 taking too long to satisfy the Judgment, and/or for running afoul of the Court’s recent

                                           11 Compliance Orders. The Court, in reflecting on the equities of the case, even noted
ADLI LAW GROUP, P.C.




                                           12 that it felt discharging the Receivership now would “reward” Defendants’ past

                                           13 behavior.
                       (213) 623-6546




                                           14        As detailed previously in the Termination Motion and now in the instant filing,
                                           15 the Court does not have the authority to continue the Receivership as a repercussion

                                           16 for Defendants’ prior transgressions. Also, a discharge of the Receiver would be far

                                           17 from a “reward” for Defendants – they are among other things still responsible for

                                           18 significant attorneys’ fees incurred over the past six-plus months – but rather is simply

                                           19 the consequence of satisfaction of Amended Judgment. In contrast, continuing the

                                           20 Receivership and allowing the sale of the Radio Stations amount to a punishment

                                           21 which the Court has no authority to impose.

                                           22        This is especially the case since there are literally no outstanding debts for
                                           23 Defendants to satisfy, nor have there been any – for over a month. It is unjust for the

                                           24 Court to justify continuation of the Receivership upon Defendants’ past failures or

                                           25 anticipated future failures to obey orders pertaining to the transfer of control of the

                                           26 Radio Stations, when the reason for that transfer of control has already been obviated.

                                           27        Besides, not only have Defendants done all they can to satisfy the Amended
                                           28 Judgment, but Defendants are also in legal compliance with the Court’s Compliance

                                                                                           3
                                                DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 5 of 24 Page ID #:7191




                                            1 Orders. Even if the Court were to find Defendants in contempt of those Orders – a

                                            2 conclusion to which Defendants would strenuously object – controlling Ninth Circuit

                                            3 precedent forbids proceeding with the sale of Defendants’ Radio Stations as a sanction

                                            4 – again, even for a matter as serious as contempt of Court. Put another way, even if

                                            5 Defendants are found in contempt, that is not a reason justifying continuation of the

                                            6 Receivership; the only remedy should be compensating the Receiver for any loss.

                                            7

                                            8        III.    DEFENDANTS HAVE FOLLOWED THE COURT’S
                                            9                COMPLIANCE ORDERS AND CANNOT BE HELD IN
                                           10                CONTEMPT
                                           11        Defendants submit that they easily meet the legal “substantial compliance”
ADLI LAW GROUP, P.C.




                                           12 standard which is applicable to the Court’s Compliance Orders.

                                           13        The Receiver has submitted three status reports. [Dkt. 400, 403, and 406.]
                       (213) 623-6546




                                           14 Defendants filed their response to the Receiver’s status reports [Dkt. 404] (“Response

                                           15 to Receiver’s Report” or “RRR”), which, point by point, rebutted the Receiver’s

                                           16 allegations of “untruthfulness” by Mr. Stolz by referencing to the time frame of the

                                           17 responses; Mr. Stolz’s reliance on board member Ms. McKay for obtaining,

                                           18 assembling, and producing the requested information; and the hearing issues

                                           19 experienced by Mr. Stolz during his in-Court testimonies. [Dkt. 404.]

                                           20        In the RRR, Defendants also pointed out that since just February 2, Defendants’
                                           21 counsel has spent over 150 hours in Defendants’ intense, concerted, and focused

                                           22 “round the clock” effort to comply with the Court’s orders.         Defendants’ board
                                           23 member Debby McKay has spent at least that many hours in her “non-stop” efforts to

                                           24 locate, obtain, assemble, organize and produce responsive documents and

                                           25 information.

                                           26        By any legal or equitable measure – at least since February 2, 2021 –
                                           27 Defendants have complied with the Court’s Compliance Orders, to the extent the

                                           28 orders are legally sufficient in clarity, definiteness, and specificity. The Receiver is

                                                                                          4
                                                DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 6 of 24 Page ID #:7192




                                            1 fast to the trigger in alleging perjury or contempt. However, “[t]he party alleging civil

                                            2 contempt must demonstrate that the alleged contemnor violated the court’s order by

                                            3 clear and convincing evidence, not merely a preponderance of the evidence.” Inst. of

                                            4 Cetacean Rsch. v. Sea Shepherd Conservation Soc'y, 774 F.3d 935, 945 (9th Cir.

                                            5 2014); see also, Vertex Distrib., Inc. v. Falcon Foam Plastics, Inc., 689 F.2d 885, 889

                                            6 (9th Cir. 1982). In this case, mere references to in-Court testimony, prior productions,

                                            7 or alleged information possessed by third parties are insufficient to meet even a

                                            8 preponderance of the evidence test, much less the legally required clear and

                                            9 convincing standard.

                                           10        Certain of the items of request are too vague to meet the legal standard for
                                           11 clarity and definiteness. For example, atop the list of the original five items proposed
ADLI LAW GROUP, P.C.




                                           12 by the Receiver, and adopted verbatim by the Court, is a demand for Defendants to:

                                           13
                       (213) 623-6546




                                           14            Deliver to the Receiver all banking records, account numbers, and other
                                           15
                                                         financial documents relating to the operation of his radio stations (the
                                                         “stations”). [Dkt. 363].
                                           16

                                           17        The vague and indefinite “other financial documents” has created a gigantic
                                           18 loophole through which has allowed the Receiver to gleefully drive its proverbial

                                           19 truck through. The Receiver’s subsequent requests eventually ballooned to twelve

                                           20 additional Court-ordered items – again, all adopted by the Court over Defendants’

                                           21 objections.

                                           22        As a matter of law, because such requests do “not clearly describe prohibited
                                           23 or required conduct, [they are] not enforceable by contempt.” Gates v. Shinn, 98 F.3d

                                           24 463, 468 (9th Cir.1996). The Court should be wary of Receiver’s nonchalance in

                                           25 alleging cries of “contempt” and “perjury.” As the Supreme Court has cautioned:

                                           26

                                           27           The judicial contempt power is a potent weapon. When it is
                                           28           founded upon a decree too vague to be understood, it can be a

                                                                                           5
                                                DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 7 of 24 Page ID #:7193




                                            1             deadly one. Congress responded to that danger by requiring that a
                                            2
                                                          federal court frame its orders so that those who must obey them
                                                          will know what the court intends to require and what it means to
                                            3             forbid.
                                            4

                                            5          Int'l Longshoremen's Ass'n. v. Philadelphia Marine Trade Ass'n, 389 U.S. 64,

                                            6 76 (1967); see also Schmidt v. Lessard, 414 U.S. 473, 476 (1974) (“[T]he specificity

                                            7 provisions of Rule 65(d) are no mere technical requirements. The Rule was designed

                                            8 to prevent uncertainty and confusion on the part of those faced with injunctive orders,

                                            9 and to avoid the possible founding of a contempt citation on a decree too vague to be

                                           10 understood.”).

                                           11          In this case, the two specific instances of “untruthfulness” or “omission” cited

                                           12 by the Receiver – one, payments made on behalf of the three stations by Artbeatz, and
ADLI LAW GROUP, P.C.




                                           13 two, the identity of the stations’ employees – are explained by clarifying the timeline
                       (213) 623-6546




                                           14 of the questions, Mr. Stolz’s reliance on board member Debby McKay for gathering

                                           15 and producing the related items, and the sound issues experienced by Mr. Stolz during
                                                                                                   1
                                           16 his in-Court testimonies. [See the RRR at Dkt. 405.]

                                           17          Defendants, in good faith, have strived to comply with the Receiver’s requests

                                           18 and Court orders, to the best of their ability and understanding. In that effort, since

                                           19 February 2, Defendants have produced some 1000 pages of responsive documents,

                                           20 averaging over 80 documents for each of the twelve Court-ordered items. As such,

                                           21 “because [Defendants have] substantially complied with a reasonable interpretation

                                           22 of the [Court] order, [they] could not properly be held in contempt.” In re Dual-Deck

                                           23
                                                The Receiver’s most recent filing, a Second Supplement to its Status Report [Dkt. 406], repeats its
                                                1
                                           24 claims about a purported payola scheme involving Steve Zapp and his company Artbeatz. Although
                                              the Receiver argues recent disclosures from Mr. Stolz prove he perjured himself, the RRR already
                                           25
                                              clarified that Mr. Stolz testified, to the best of his knowledge at the time, that there were two
                                           26 payments from Zap dating back to July 2020. In contrast, when the timeframe is expanded to the
                                              entirety of 2020, Defendants identified additional payments to the extent he could recall at the time.
                                           27 Later, Ms. Debby McKay contacted Zap and requested that he provide Defendants with the record
                                              of such payments for all of 2020, which Defendants received and provided to the Receiver.
                                           28

                                                                                                  6
                                                DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 8 of 24 Page ID #:7194




                                            1 Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695-96 (9th Cir. 1993)

                                            2 (emphasis added) (“Substantial compliance with [a] court order is a defense to civil

                                            3 contempt, and is not vitiated by ‘a few technical violations….’”); see also General

                                            4 Signal Corp. v. Donallco, Inc., 787 F.2d 1376, 1378–79 (9th Cir.1986) (same).

                                            5

                                            6         IV.    IN THE NINTH CIRCUIT, ANY SANCTION AWARDED FOR
                                            7                CONTEMPT MUST BE LIMITED TO THE RECEIVER’S
                                            8                ACTUAL LOSS
                                            9         In their latest string of status reports filed with the Court, the Receiver is taking
                                           10 it upon itself to suggest sanctions for Mr. Stolz, including “jail” and “terminating

                                           11 sanctions” for alleged “untruthfulness.” The Receiver should take note, however, that
ADLI LAW GROUP, P.C.




                                           12 its prescribed sanctions are not permitted under controlling Ninth Circuit precedent,

                                           13 according to which contempt sanctions are compensatory, not punitive and, in any
                       (213) 623-6546




                                           14 event, must be limited to “that party’s actual loss” as a result of the conduct:

                                           15

                                           16            As we have stated previously, a sanction for civil contempt is
                                           17            characterized by the court’s desire to ... compensate the
                                                         contemnor's adversary for the injuries which result from the
                                           18            noncompliance. However, an award to an opposing party is
                                           19            limited by that party's actual loss.

                                           20
                                                      In re Crystal Palace Gambling Hall, Inc., 817 F.2d 1361, 1366–67 (9th Cir.
                                           21
                                                1987) (emphasis added; internal citations, quotation marks, and brackets omitted)
                                           22
                                                (“Crystal Palace”).
                                           23
                                                      In general, in the Ninth Circuit, “sanctions for civil contempt take two
                                           24
                                                forms: compensatory and coercive.” Falstaff Brewing Corp. v. Miller Brewing Co.,
                                           25
                                                702 F.2d 770, 778 (9th Cir. 1983). Decisions in this District Court recognize that civil
                                           26
                                                contempt, “is characterized by the court’s desire to compel obedience to a court
                                           27
                                                order… or to compensate the contemnor’s adversary for the injuries which result from
                                           28

                                                                                             7
                                                DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 9 of 24 Page ID #:7195




                                            1 the noncompliance.” Mosier v. Lee, 2017 WL 6211029, at *2 (C.D. Cal. July 25,

                                            2 2017), on reconsideration in part, 2017 WL 6184075 (C.D. Cal. Oct. 3, 2017)

                                            3 (“Mosier”) (a true and correct copy of which is attached hereto as Attachment 1). A

                                            4 court’s power to impose civil contempt is therefore limited by “the ability of the

                                            5 contemnor to comply with the court's coercive order, or the actual loss suffered by

                                            6 the contemnor's adversary.’” Crystal Palace, supra, 817 F.2d at 1366.

                                            7         In Mosier, a decision from this District Court, the court refused certain
                                            8 requested sanctions from the court-appointed receiver, including a “contractor bid to

                                            9 replace fixtures” and “Estimate to replace shutters” for intentional damage to a

                                           10 property under receivership; the court determined these were “improper bases on

                                           11 which to impose sanctions.” The decision explained that:
ADLI LAW GROUP, P.C.




                                           12

                                           13           Sanctions for civil contempt are meant to compel obedience or
                       (213) 623-6546




                                           14
                                                        compensate actual loss. A contractor’s bid does not reflect the
                                                        actual cost incurred by the Receiver to replace the missing fixtures
                                           15           or otherwise repair the Pomello Property. Moreover, these bids do
                                           16           not reflect the costs of replacing only those fixtures and those
                                                        damages for which the Court has held Khalfani in contempt.
                                           17

                                           18        2017 WL 6211029, at *9.
                                           19        Here, the Court has already implemented coercive measures, including
                                           20 issuance of a Warrant for Mr. Stolz’s arrest; requesting the Deputy Marshall at the

                                           21 Court to contact Defendants’ counsel Dariush Adli to voluntarily turn himself in and

                                           22 then keeping him incarcerated for 24 hours; issuing a monetary sanction of $10,000 a

                                           23 day for each day Mr. Stolz failed to turn himself in; and making repeated threats to

                                           24 incarcerate Mr. Stolz at each Court hearing held since February 2, as well as through

                                           25 Minute Orders, filings which the whole world can see.

                                           26        To the extent the Court is now inclined to imposed additional coercive
                                           27 measures and/or award any non-coercive sanctions, such an award must be limited to

                                           28 the actual damage suffered by the Receiver as a result of such “contempt.” Crystal

                                                                                          8
                                                DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 10 of 24 Page ID #:7196




                                             1 Palace, supra, 817 F.2d at 1366 (“as we have stated previously, a sanction for civil

                                             2 contempt is characterized by the court’s desire to ... compensate the contemnor's

                                             3 adversary for the injuries which result from the noncompliance. However, an award

                                             4 to an opposing party is limited by that party's actual loss.”) (emphasis added).

                                             5        It is hard to imagine what the Receiver’s “actual loss” from any alleged
                                             6 “contempt” on the part of the Defendants would be. In fact, there is none. To the

                                             7 extent that the Receiver contends to the contrary, he bears the burden of supporting

                                             8 its position with proof. Because the Receiver has not shown any such damages so far,

                                             9 an award at this premature point would be improper.

                                            10

                                            11         V.    IF THE COURT INTENDS TO ORDER THE RECEIVERSHIP
ADLI LAW GROUP, P.C.




                                            12               TO CONTINUE, DEFENDANTS RESPECTFULLY SEEK
                                            13               GUIDANCE FROM THE COURT AS TO WHAT FURTHER
                       (213) 623-6546




                                            14               ACTION IS REQUIRED ON THEIR PART TO DISCHARGE
                                            15               THE RECEIVER
                                            16        With respect to satisfaction of the “full Amended Judgment and all other post-
                                            17 judgment costs” [Dkt. 327] – which was the original purpose of the Receivership –

                                            18 Defendants seek guidance from the Court as to what further performance is necessary

                                            19 before the Receiver is discharged.

                                            20        First, Defendants clarify that they are amenable to the Court transferring
                                            21 Defendants’ deposits with the Court to Plaintiffs. As they have reiterated in countless

                                            22 prior filings, Defendants submit that, once this transfer is finally formally completed,

                                            23 the Judgment will be fully satisfied, the purpose of the Receiver will be rendered

                                            24 moot, and the equities will compel discharge of the Receiver, even if there will be

                                            25 other post-termination matters to attend to.

                                            26        Second, if the transfer of the deposits is insufficient to discharge the
                                            27 Receivership, as the Court implied at the March 10, 2021 hearing, then Defendants

                                            28 seek guidance from the Court with respect to any other potential or actual creditors

                                                                                           9
                                                 DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 11 of 24 Page ID #:7197




                                             1 which the Court deems as relevant to the continuation/discharge of the Receivership.

                                             2 Defendants submit that – besides Plaintiffs – the only potential creditor that is within

                                             3 this Court’s jurisdiction is the Receiver.       While Defendants do not believe the
                                             4 Receiver’s prospective claims to its own fees are a legitimate basis for continuing the

                                             5 Receivership, to the extent the Court disagrees with Defendants’ position, Defendants

                                             6 respectfully request the Receiver’s claims to be addressed and adjudicated promptly.

                                             7         Third, the Receiver argued during the March 10, 2021 hearing that, if the
                                             8 Receiver were discharged (and, presumably, the sale of Defendants’ Radio Stations

                                             9 were enjoined), there would necessarily be resulting harm to, among other parties, the

                                            10 Receiver in the form of: its lost monthly fee; its lost attorneys’ fees; and its lost

                                            11 commission for failure to consummate the sale of Defendants’ Radio Stations.
ADLI LAW GROUP, P.C.




                                            12         Defendants acknowledge that, at the March 10, 2021 the Court denied
                                            13 Defendants’ Termination Motion, thus keeping the Receivership in place for the time
                       (213) 623-6546




                                            14 being. To the extent that the Court’s decision is based on fees and costs owed to the

                                            15 Receiver, Defendants point out the following:

                                            16           • No bond has been posted: Defendants point out that, on information
                                            17               and belief, the Receiver did not post the $10,000 bond, required by the
                                            18               Court's order of June 6, 2020 [See Item H of Dkt. 284];
                                            19           • Receiver’s monthly fee: Defendants request a briefing on fees due to
                                            20               the Receiver, based on the Court-authorized monthly fees of $7500
                                            21               [See Item I of Dkt. 284] – Defendants contend that, since its
                                            22               appointment on July 6, 2020, the Receiver has taken no meaningful
                                            23               steps outside of this litigation to exert control and to manage the
                                            24               stations, and in fact the Receiver continues to fail to remit monthly
                                            25               operational costs of the Radio Stations, despite Court Orders to the
                                            26 / / /

                                            27 / / /

                                            28 / / /

                                                                                           10
                                                 DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 12 of 24 Page ID #:7198




                                             1                 contrary2;
                                             2             • Receiver’s attorneys’ fees: Defendants submit that the Receiver needed
                                             3                 to obtain prior Court authorization to engage counsel, or at least Court
                                             4                 authorization to be paid for its counsel’s fees. It has not done either.
                                             5                 To the extent the Receiver disagrees, Defendants request a briefing on
                                             6                 this anticipated expense item; and
                                             7             • Receiver's commission: Defendants submit the Receiver is clearly not
                                             8                 entitled to any commission, because that commission is only earned
                                             9                 upon sale of Defendants’ Radio Stations, a sale which has not yet been
                                            10                 consummated, and has been or will be obviated by Defendants'
                                            11                 satisfaction of the Judgment. [See Item J of Dkt. 284.]
ADLI LAW GROUP, P.C.




                                            12

                                            13         Again, Defendants contend that satisfaction of the Receiver's claims for
                       (213) 623-6546




                                            14 payment incurred during the Receivership are unrelated to the satisfaction of the

                                            15 Judgment, and the Court should not condition dismissal of the Receivership on

                                            16 adjudication of such costs and fees.

                                            17         Nonetheless, in an effort to have this Court finally discharge the Receiver, if
                                            18 the Court is inclined to continue the Receivership until the Receiver is paid, then

                                            19 Defendants seek guidance from the Court on what further action they can possibly

                                            20 take to satisfy the Receiver’s prospective claims, since as of this filing the Receiver

                                            21 has made no formal or informal demands for payment of the amounts claimed by the

                                            22 Receiver in the March 10, 2021 hearing. Defendants respectfully request a briefing

                                            23 schedule be expeditiously set to adjudicate amounts owed, if any.

                                            24

                                            25

                                            26
                                               2
                                                 For example, the Court’s March 2 Order required Defendants to forbear from remitting operating
                                            27 costs, and instructed the Receiver to pay those costs. Defendants have directed the Receiver to do

                                            28 so on three instances over the past week, without success. This has caused an immediate crisis
                                               attributable to the Receiver’s “hands off” approach to operation of the Radio Stations.
                                                                                                 11
                                                 DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 13 of 24 Page ID #:7199




                                             1        VI.    CONCLUSION
                                             2        As set forth above, and in Defendants’ previous submissions to the Court,
                                             3 continuing the Receivership is not supported by any cognizable authority in law or

                                             4 equity.   As such, the Court must promptly transfer the Judgment to Plaintiffs,
                                             5 terminate the Receivership, and restore the entirety of the three radio stations to their

                                             6 legal owner. If the Court intends to continue the Receivership, justice demands

                                             7 Defendants be given clarified guidance as to what else must occur before the

                                             8 Receivership is terminated.

                                             9

                                            10

                                            11                                            ADLI LAW GROUP, P.C.
ADLI LAW GROUP, P.C.




                                            12

                                            13 Dated: March 11, 2021                      /s/ Dariush G. Adli
                       (213) 623-6546




                                            14                                            Dariush G. Adli
                                                                                          Attorneys for Defendants
                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                           12
                                                 DEFENDANTS’ STATUS REPORT AND RENEWED REQUEST FOR TERMINATION OF THE RECEIVERSHIP
2273.201
Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 14 of 24 Page ID #:7200




                      Attachment 1
Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 15 of 24 Page ID #:7201



Mosier v. Lee, Not Reported in Fed. Supp. (2017)
2017 WL 6211029
                                                                      considered the parties’ briefs and oral argument, the Court
                                                                      HOLDS Khalfani in civil contempt.
    KeyCite Yellow Flag - Negative Treatment
On Reconsideration in Part Mosier v. Lee, C.D.Cal., October 3, 2017
                                                                      I. BACKGROUND
                  2017 WL 6211029                                     On June 18, 2015, the SEC filed a complaint against Khalfani
    Only the Westlaw citation is currently available.                 and Capital Cove Bancorp LLC seeking to halt “ongoing
     United States District Court, C.D. California.                   offering fraud” by Khalfani and Capital Cove. (SEC Compl. ¶
                                                                      4, No. 8:15–cv–00980–JLS–JC, Doc. 1.) The Court issued a
                     Robert P. MOSIER
                                                                      temporary restraining order that same day, enjoining Khalfani
                             v.
                                                                      from, among other things, directly or indirectly transferring,
                  Christopher M. LEE, et al.                          selling, or otherwise disposing of any real or personal
                                                                      property owned, controlled, or managed by him or any of his
              Case No. 8:15–cv–2110–JLS–JCx
                                                                      subsidiaries or affiliates. (TRO § VI, No. 8:15–cv–00980–
                             |
                                                                      JLS–JC, Doc. 5.) On September 1, 2015, the Court issued
                     Filed 07/25/2017
                                                                      a preliminary injunction continuing to enjoin Khalfani from
Attorneys and Law Firms                                               transferring or otherwise disposing of any real or personal
                                                                      property owned, controlled, or managed by him or any of
Christopher D. Sullivan, Diamond McCarthy LLP, San                    his subsidiaries or affiliates. (Prelim. Inj. § VI, No. 8:15–
Francisco, CA, Kathy Bazoian Phelps, Diamond McCarthy                 cv–00980–JLS–JC, Doc. 97.) The preliminary injunction
LLP, Los Angeles, CA, for Robert P. Mosier.                           expressly included the Pomello Property. (Id.)

James Dean Mortensen, James D. Mortensen Law Offices,                 On December 17, 2015, the Receiver initiated the instant
Providence, UT, Justin H Sanders, Sanders Roberts and
                                                                      action against Khalfani and other Defendants 1 seeking to
Jewett LLP, Los Angeles, CA, for Christopher M. Lee, et al.
                                                                      avoid certain transfers made as part of the fraudulent scheme
                                                                      that precipitated the SEC's action. (See MSJ Order at 1–
                                                                      2, Doc. 65.) On December 22, 2016, the Court granted in
         PROCEEDINGS: (IN CHAMBERS)
                                                                      part and denied in part the Receiver's motion for summary
         ORDER HOLDING DEFENDANT
                                                                      judgment in the action. (Id. at 15.) After the Receiver
      CHRISTOPHER M. LEE A/K/A RASHID K.
                                                                      abandoned the claims on which the Court did not grant
      KHALFANI IN CIVIL CONTEMPT (Doc. 85)
                                                                      summary judgment, (Dismissal Order, Doc. 70), the Court
JOSEPHINE L. STATON, UNITED STATES DISTRICT                           entered judgment in the action and ordered, among other
JUDGE                                                                 things, that Khalfani and Defendant Noojaew Cawte turn over
                                                                      the Pomello Property within 14 days of the entry of judgment.
 *1 On April 13, 2017, the Court granted the Receiver                 (Judgment at 2, Doc. 71.)
Robert P. Mosier's Ex Parte Application for an order to show
cause why Defendant Christopher M. Lee, a/k/a Rashid K.               Khalfani and Cawte failed to turn over the Pomello Property
Khalfani, should not be held in civil contempt for violating          as ordered. (Turnover Order at 2, Doc. 81.) On March 16,
the Judgment and order of this Court compelling turnover              2017, upon the Receiver's motion, the Court issued an order
of the property located at 228 Pomello Dr., Claremont, CA             compelling turnover of possession of the Pomello Property
91711 (the “Pomello Property”). (Hearing Order, Doc. 88.)             and granting the Receiver's request to obtain a writ of
The Court ordered Khalfani to show cause in writing why               assistance from the Clerk of the Court. (Turnover Order at 3.)
he should not be held in civil contempt and permitted the
Receiver to file a reply. (Id. at 2.) Khalfani filed a response,      On April 5, 2017, the Receiver went with four agents from
the Receiver filed a reply, and the Court held a hearing on           the U.S. Marshals office to the Pomello Property to obtain
the matter. (Response, Doc. 89; Reply, Doc. 91; Minutes,              possession. (Mosier Decl. ¶ 6, Doc. 85.) The Marshals
Doc. 96.) Having taken the matter under submission and                forcibly entered the Property and delivered possession to the


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 16 of 24 Page ID #:7202



Mosier v. Lee, Not Reported in Fed. Supp. (2017)
2017 WL 6211029
Receiver around 8:20 a.m. (Id.) At that time, the Property         Co., 702 F.2d 770, 778 (9th Cir. 1983). Because civil contempt
was secure and the Receiver did not see any evidence of prior      “is characterized by the court's desire to compel obedience to
forcible entry into the house. (Id.)                               a court order ... or to compensate the contemnor's adversary
                                                                   for the injuries which result from the noncompliance,” a
 *2 Upon entry, the Receiver noted that significant fixtures       court's power to impose civil contempt is limited by “the
had been removed from the house and substantial damage             ability of the contemnor to comply with the court's coercive
inflicted on the floors, ceilings, walls, tiles, and appliances.   order, id., or the actual loss suffered by the contemnor's
(Id. ¶ 7.)                                                         adversary, In re Crystal Palace Gambling Hall, Inc., 817 F.2d
                                                                   1361, 1366 (9th Cir. 1987).
In light of the condition of the Pomello Property, the Receiver
filed an Ex Parte Application for issuance of an order to show
cause as to why Khalfani should not be held in civil contempt.     III. DISCUSSION
(Ex Parte App., Doc. 85.)
                                                                      A. Failure to Timely Turnover the Pomello Property
                                                                   The Court's Judgment on January 11, 2017, ordered
II. LEGAL STANDARD                                                 “Defendant Tealuck Family Trust, by and through co-trustees
“Absent a stay, all orders and judgments of courts must be         and Defendants Rashid Khalfani and Noojaew Cawte ... to
                                                                   turn over the Pomello Property to the Receiver within 14
complied with promptly.”      Donovan v. Mazzola, 716 F.2d         days of the date of entry of this Judgment.” (Judgment at
1226, 1240 (9th Cir. 1983) (internal quotation marks and           2.) It is undisputed that Khalfani failed to comply with the
citation omitted). “[C]ourts have inherent power to enforce        Court's Judgment to turn over the Pomello Property within
compliance with their lawful orders through civil contempt.”       the time provided in the Judgment, and the Receiver had to
   Shillitani v. U.S., 384 U.S. 364, 370 (1966). “Civil            incur expenses to evict Khalfani from the Property and obtain
contempt ... consists of a party's disobedience to a specific      possession of it. (Reply at 4–6.) Holding Khalfani in contempt
and definite court order by failure to take all reasonable steps   for failure to timely turn over the Pomello Property and
                                                                   requiring him to reimburse the Receiver for those expenses
within the party's power to comply.”         In re Dual–Deck
                                                                   and the expenses of litigating this civil contempt motion is
Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th
                                                                   therefore appropriate.
Cir. 1993). “The contempt ‘need not be willful,’ and there
is no good faith exception to the requirement of obedience
                                                                    *3 However, there is evidence that Khalfani in fact “left the
to a court order.” Id. (citation omitted). “The moving party
                                                                   side gate and all three (3) exit doors in the rear of the property
has the burden of showing by clear and convincing evidence
                                                                   UNLOCKED and open.” (Khalfani Decl. ¶ 2, Doc. 89–1.)
that the contemnors violated a specific and definite order
                                                                   The locksmith invoice submitted by the Receiver to the Court
of the court. The burden then shifts to the contemnors to
                                                                   contains a notation stating the “[b]ack door was unlocked, no
demonstrate why they were unable to comply.”       F.T.C.          need to gain entry.” (Mosier Reply Decl., Ex. 9 at 9, Doc. 91.)
v. Affordable Media, 179 F.3d 1228, 1239 (9th Cir. 1999)           To the extent the Receiver used a locksmith to force open the
                                                                   front door, that expense appears to have been unnecessary and
(quoting     Stone v. City and Cty. of S.F., 968 F.2d 850, 856
                                                                   shall not be included in any contempt sanctions.
n.9 (9th Cir. 1992)). Thus, to hold a party in civil contempt,
the Court must determine “(1) that [the non-party] violated [a]
court order, (2) beyond substantial compliance, (3) not based         B. Removal of Fixtures and Damage to the Property
on a good faith and reasonable interpretation of the order, (4)    The Receiver also seeks sanctions for Khalfani's alleged
by clear and convincing evidence.”       In re Dual–Deck, 10       removal of several fixtures from the Pomello Property and
F.3d at 695.                                                       for damage caused to the premises. (Mosier Decl. ¶ 8.)
                                                                   Before addressing the allegedly removed items in detail, the
Sanctions for civil contempt take two forms: compensatory          Court first addresses the parties’ arguments regarding the
                                                                   general character of the Property, the admissibility of certain
and coercive.     Falstaff Brewing Corp. v. Miller Brewing



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 17 of 24 Page ID #:7203



Mosier v. Lee, Not Reported in Fed. Supp. (2017)
2017 WL 6211029
evidence, and the status of the allegedly removed items as           for purposes of determining whether Khalfani should be
fixtures.                                                            held in contempt. The Court issued a TRO and preliminary
                                                                     injunction in the SEC's action against Khalfani to maintain
Khalfani consistently asserts in his Opposition brief and in         the status quo pending resolution of the SEC's claims that
his declaration that the Pomello Property was acquired as,           Khalfani committed fraud against his investors. (See TRO
and always remained, a “rehab” property. (Response at 6,             at 1–3; Prelim. Inj. at 1–3.) That fraud allegedly consisted
15–16, 19; Khalfani Decl. ¶¶ 5, 7–8, 14.) These assertions           of Khalfani (and Capital Cove Bancorp LLC) raising “at
are belied by the online listing of the Pomello Property             least $1.9 million from over fifteen U.S. investors over a
in July 2012 when Khalfani, through Capital Cove, first              two-year period by falsely claiming to invest proceeds in
acquired the Property. The listing states that the condition         distressed real estate.” (SEC Compl. ¶ 4.) The TRO and
of the Property and the Structure is “Updated/Remodeled”             preliminary injunction sought to preserve the status quo by,
and “Turnkey.” (Walters Decl., Ex. 10 at 3, Doc. 91.)                among other things, prohibiting Khalfani and his subsidiaries
The description in the listing highlights the “[m]any recent         or affiliates from transferring or otherwise disposing of “real
upgrades” in the home, including a “newer 6 burner gas               or personal property” they owned, managed, or controlled.
stove” and “newer windows, wood flooring, and extensive              (See TRO § VI; Prelim. Inj. § VI.) Given the context, the
wood shutters.” (Id. at 2.) The photographs depicting the            “personal property” referred to in the TRO and preliminary
Property do not show a full rehab and heavy renovation               injunction reasonably encompasses those items related to, or
project. (See id. at 4–5.) Three years later, when the Pomello       included with, any real estate purchased by Khalfani or his
Property was again listed for sale in July 2015, the condition       subsidiaries or affiliates. These items include, for example,
of the Property and the Structure was categorized again              electrical appliances that might otherwise be considered
as “Turnkey.” (Walters Decl., Ex. 11 at 2, Doc. 91.) The             personal property rather than fixtures. Such broad language
photographs attached to the listing again do not show a rehab        was necessary in light of the allegations made by the SEC
property in need of substantial renovation. (See id. at 4–6.)        against Khalfani and the likelihood that Khalfani's purchase
Based on the evidence before the Court, the Court finds that         of real property with investor funds included purchase
the Pomello Property was not a “rehab” property in need of           of electrical appliances and other items that, while not
substantial renovation and repairs.                                  traditionally fixtures, are often included in the purchase of real
                                                                     property and are associated with it.
Khalfani's argument that the listings and photographs cannot
serve as evidence for lack of authentication is unavailing.           *4 Moreover, Khalfani cannot claim as his personal property
The listings are taken from a website accessible only to dues-       any electrical appliances or other non-fixture items that were
paying realtors. (Walters Decl. ¶ 3, Doc. 91.) It is reasonable      purchased with investor funds, ostensibly on their behalf.
to infer that information and photographs posted for the             Here, it is undisputed that that the Pomello Property was
purpose of selling a property accurately describe the condition      first purchased by Capital Cove Bancorp LLC before it
of the property at the time of posting, even accounting for          was transferred to the Tealuck Family Trust, and the Court
some degree of salesmanship. Moreover, Khalfani admits that          granted summary judgment on the Receiver's claim seeking
the Tealuck Family Trust, of which he was co-trustee, listed         avoidance of the transfer. (MSJ Order at 2, 11–12; see also
the Pomello Property for sale in July 2015. (Khalfani Decl. ¶        SGD ¶ 33, Doc. 46.) Whatever Khalfani might have intended
14.) Therefore, his argument that “[t]here is no way to know         with any non-fixture items he replaced on the Property, he was
when the photos were taken, by whom, or who composed the             not at liberty to simply take them for himself when he used
listing,” (Evid. Obj. at 11, Doc. 92), fails to materially contest   investors’ funds to obtain the Property and its contents in the
the authenticity of the July 2015 listing and accompanying           first place.
photographs.
                                                                     Therefore, in considering the Receiver's allegations as to
Khalfani also argues that the items he removed are not fixtures      specific items removed from the Property, the Court considers
under California law. (Response at 11–18.) Although the              whether the Receiver's evidence clearly and convincingly
parties argue over the status of particular items as fixtures or     shows that the items were included with the Property at
personal property, the Court finds the distinction irrelevant        the time Khalfani purchased the Property and whether those


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 18 of 24 Page ID #:7204



Mosier v. Lee, Not Reported in Fed. Supp. (2017)
2017 WL 6211029
items (or their equivalents) were present on the Property         Therefore, the Court holds Khalfani in contempt for the
when the Court issued its TRO. If so, Khalfani's removal          removal of the dining room light fixture.
of those items constitutes a violation of the Court's TRO
and preliminary injunction and is a basis for holding him in
contempt. A reasonable interpretation of the Court's Judgment
                                                                                2. Guest Bath and Master Bath
and subsequent turnover order includes the presumption
that Khalfani was to turn over the Pomello Property in the        The Receiver further alleges that the guest bathroom is
condition it was in at the time the Court issued its TRO and      missing a toilet, sink, light fixture, and window coverings.
preliminary injunction.                                           (Mosier Decl. ¶ 8(c).) In addition, the shower doors have
                                                                  been removed but remain onsite. (Id.) The Receiver also states
                                                                  that “all other fixtures” are missing, that “tile is broken out,”
                1. Entry and Dining Room                          and that the “water pipes [are] cut off.” (Id.) Similarly, the
                                                                  Receiver alleges that the master bathroom is missing a bath
The Receiver alleges that light fixtures are missing from the     tub, toilet, sinks, vanity drawers, and window coverings. (Id.
entry to the Pomello Property and the dining room. (Mosier        ¶ 8(e).) Like the guest bath, the shower doors have been
Decl. ¶¶ 8(a)–(b).) With respect to the entry, the Court finds    removed but remain onsite. (Id.) The Receiver also claims that
the evidence insufficient to support a finding that a light       “all other hardware and fixtures” are missing, that there is tile
fixture was removed in violation of the Court's Judgment. The     damage to the shower, and that removal of the bath tub left
Receiver declares only that a light fixture is missing from       holes in the floor and sub-floor. (Id.) The Receiver's evidence
the entry. (Id.) Although the Receiver submits a photograph       supports some of his claims but not others.
purportedly showing “Missing light fixtures,” (see Walters
Decl., Ex. 12 at 2, Doc. 91), the photograph alone does not        *5 The bathroom photographs taken on April 5, 2017 are not
clearly establish that the light fixture was removed while        taken from the same perspective as the bathroom photographs
Khalfani had control over the Property or that the photograph     from the July 2015 listing of the Pomello Property. (Compare
even depicts the “entry” to the Property.                         Walters Decl., Ex. 12 at 3–4 with Walter Decl., Ex. 11 at
                                                                  4–5.) Accordingly, a perfect before/after comparison is not
However, the Court finds the evidence sufficiently shows          possible. Nonetheless, by comparing the photographs it is
that a light fixture was removed from the dining room. The        clear certain items that appear in the earlier photos have been
Receiver submits photographs from listings of the Pomello         removed. The “Downstairs Bath Vanity” photo in Exhibit 12
Property in July 2012 and July 2015 which clearly show a          clearly shows that drawers, window coverings, and a sink are
chandelier in the dining room, (Walters Decl. ¶¶ 4–5; Walters     missing when compared to a photo of the same vanity on page
Decl., Exs. 10, 11), and a photograph taken on April 5, 2017,     4 of Exhibit 11. Comparing the “Downstairs Bath Shower”
showing that the chandelier is now missing, (Walters Decl. ¶      photo in Exhibit 12 with photos depicting the same shower in
6; Walters Decl. Ex. 12.) The contract of sale Khalfani signed    Exhibit 11 shows that a rectangular hole has been made in the
when he acquired the Pomello Property included existing           wall and the shower doors, shower faucets, and shower head
lighting fixtures in the sale. (Mosier Decl., Ex. 4 at 5, Doc.    have been removed.
85.) Based on the evidence, the chandelier apparently was
transferred along with the Property when Khalfani acquired        With respect to the master bathroom, the photos clearly show
it. Given that the July 2015 listing shows the chandelier still   that the shower and bath tub fixtures, shower doors, bath tub,
attached to the ceiling, it must have been removed sometime       sinks, and window coverings were removed sometime after
thereafter, in which case Khalfani violated the Court's TRO       July 2015 and before the Receiver gained possession of the
and preliminary injunction prohibiting him from wasting,          Property. (Compare Walters Decl., Ex. 12 at 4 with Walter
dissipating, or otherwise disposing of any real or personal       Decl., Ex. 11 at 5.) Khalfani's photographs further support
property he controlled, managed, or had in his possession.        this conclusion. These photos show that the shower and bath
(TRO § VI; Prelim. Inj. § VI.)                                    tub fixtures, shower doors, bath tub, window coverings, and
                                                                  sinks were removed. (Khalfani Decl., Photos Nos. 18–19, 21,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case 5:16-cv-00600-JGB-SP Document   409 Filed 03/11/21 Page 19 of 24 Page ID #:7205
                              Adli, Arya 3/11/2021
                                                For Educational Use Only


Mosier v. Lee, Not Reported in Fed. Supp. (2017)
2017 WL 6211029
Doc. 89–1.) In fact, Khalfani all but confirms that the tub          doors, shower fixtures, toilet, window coverings, and vanity
and sinks were removed while the Property was under his              drawers from the guest bathroom; (2) leaving a hole in the
control when he admits that the tub and sinks “were removed          guest bathroom wall in removing the shower fixtures; (3)
by professionals.” (Khalfani Decl., Photos Nos. 18, 21.) In          removing shower and bath tub fixtures, shower doors, bath
addition, Khalfani's explanation that the “shower head piping        tub, sinks, vanity drawers, toilet, and window coverings from
was professionally capped” indicates that the hole left in the       the master bathroom; and (4) leaving holes in the wall and
master bath shower was done at his direction. (Khalfani Decl.,       floor of the master bathroom in removing the shower and bath
Photo No. 19.) Finally, comparing Photo 21 of Khalfani's             tub fixtures. The evidence is insufficient, however, to hold
declaration with the Receiver's photos of the Property on            Khalfani in contempt for removing any light fixtures from the
April 5, 2017 shows that two vanity drawers have also been           bathrooms.
removed from the Property. (Compare Khalfani Decl., Photo
No. 21 with Walters Decl., Ex. 12 at 4.)
                                                                                              3. Kitchen
The Court also finds the evidence sufficiently shows that
Khalfani improperly removed toilets from the guest and                *6 With respect to the kitchen, the Receiver alleges that the
master bathrooms. The Receiver's photographs from April              dishwasher and the doors to the double oven are missing, the
5, 2017, clearly show that toilets are missing from both             range top has been partially removed, and there is “[c]abinet
bathrooms. (See Walters Decl., Ex. 12 at 3–4.) Although              damage.” (Mosier Decl. ¶ 8(d).) A comparison of the photos
there are no “before” photographs depicting that toilets were        from the July 2015 listing and those taken on April 5, 2017,
present in the empty spaces, the July 2015 listing of the            show that the double oven doors and a range top were indeed
Pomello Property described the Property as a “Turnkey”               removed while Khalfani retained control over the Property
property and gave no indication that the buyer would have            and the Court's TRO and preliminary injunction were in
to install toilets after purchasing the Property. (See Walters       effect. (Compare Walters Decl., Ex. 11 at 4 with Walters
Decl., Ex. 11.) The Court finds this representation sufficient       Decl., Ex. 12 at 3.) As for the dishwasher, although the
to find that toilets were present on the Property at least as late   only photographic evidence is a photo showing an empty
as July 2015.                                                        space where the dishwasher should have been, (Walters Decl.,
                                                                     Ex. 12 at 3), both the July 2012 and July 2015 listings
The Court's TRO and preliminary injunction prohibited                of the Pomello Property indicate that a double oven, gas
Khalfani from changing, concealing, or encumbering any real          stove, and a dishwasher are included in the purchase of the
or personal property over which he had control or possession.        Property. (See Walters Decl., Ex. 10 at 2; Walters Decl.,
(TRO § 6; Prelim. Inj. § 6.) As noted above, the July 2015           Ex. 11 at 2.) The Court finds this evidence sufficient to
listing shows that the items described above were in place           conclude that in addition to the double oven doors and the
when the TRO was in effect. Khalfani was not at liberty at           range top, a dishwasher was also removed after July 2015. In
that point to remove the items as he saw fit.                        doing so, Khalfani violated the Court's TRO and preliminary
                                                                     injunction.
However, the Court finds the evidence insufficient to find
any improper removal of light fixtures from the bathrooms.           Accordingly, the Court finds the evidence sufficient to hold
Aside from the Receiver's declaration, the Court does not find       Khalfani in contempt for removing the double oven doors,
any evidence that a light fixture is missing from the guest or       dishwasher, and the top of the gas range from the Pomello
master bathrooms. A declaration constitutes evidence, but the        Property. However, the Receiver fails to support his vague
Court finds such evidence alone fails to meet the clear and          allegation of “cabinet damage” with sufficient evidence, and
convincing standard where the Receiver was in a position to          the Court declines to hold Khalfani in contempt for that claim.
take photos of the missing fixtures to support his declaration
and failed to do so.

Accordingly, the Court finds the evidence sufficient to hold
Khalfani in contempt for (1) removing the sink, shower


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 20 of 24 Page ID #:7206



Mosier v. Lee, Not Reported in Fed. Supp. (2017)
2017 WL 6211029
                                                                    show that many windows do not have any coverings. (See
                                                                    Walters Decl., Ex. 11 at 4–5; Walters Decl., Ex. 12 at 3–
        4. In General: Carpet, Window Coverings,
                                                                    4.) However, it is unclear to the Court that the windows
     Interior Doors, Plumbing, and Holes in Ceilings
                                                                    depicted in the April 5, 2017 photos were windows that
With respect to the Pomello Property in general, the Receiver       previously were covered with custom shutters. Despite having
alleges that (1) carpet is missing in the living room, hallways,    the opportunity to carefully document and photograph each
stairs, and all five bedrooms; (2) “[a]ll window coverings          window that is missing its coverings, the Receiver fails to
are missing”; (3) approximately twenty-two interior doors are       submit such evidence, and the Court declines to try to match
missing; (4) there are “uncapped and cut pipes and plumbing         the windows in the various photos in an attempt to determine
issues throughout the house in various locations”; and (5)          whether any shutters have been improperly removed.
“[s]everal” holes in the ceilings exist throughout the house.
(Mosier Decl. ¶¶ 8(f)–(i), 8(k).)                                    *7 Accordingly, the Court finds the evidence insufficient
                                                                    to hold Khalfani in contempt for removing “all” window
The Receiver's evidence shows several instances where carpet        coverings.
has been removed from various locations in the Property.
(Compare Walters Decl., Ex. 11 at 4–5 with Walters Decl., Ex.       Similarly, the Receiver fails to produce sufficient evidence
12 at 2–4 and Mosier Decl., Ex. 2 at 4.) Contrary to Khalfani's     for his claim that approximately twenty-two interior doors
contention, the photos from the July 2015 listing show that         are missing from the Property. The number of missing doors
carpet was installed on the Property while it was under his         comes from the Receiver's declaration and a memorandum
control and while the Court's TRO was in effect. (See Walters       drafted by the Receiver following inspection of the Pomello
Decl., Ex. 11 at 4–5.) In fact, Khalfani's own photos show          Property on April 5, 2017. (Mosier Decl. ¶ 8(h); Mosier Decl.,
that the carpet has been removed while he possessed the             Ex. 1, Doc. 85.) However, the only clear evidence of missing
Property. (Khalfani Decl., Photos Nos. 2, 6–7, 9, 11–12, 14–        doors are from the Receiver's photographs, which clearly
16.) Moreover, the photos clearly show that the carpet has          show that the double doors to the master bedroom and a door
been fitted to the floor plans of the house, (Walters Decl.,        to one of the bathrooms have been removed, (Walters Decl.,
Ex. 11 at 4–5), and the floor surfaces where the carpet was         Ex. 12 at 3–4), and Khalfani's photos, which clearly show that
removed clearly are not finished surfaces that can be used          doors are missing from two other bathrooms, (Khalfani Decl.,
without carpeting. (See Khalfani Decl., Photos Nos. 2, 6–7,         Photos Nos. 9, 17, 21.) At most, these are five missing doors.
9, 11–12, 14–16.)                                                   The Receiver fails to submit photos of the other missing doors
                                                                    although he had the opportunity to do so. Without any more
Accordingly, the Court holds Khalfani in contempt for               evidence, the Court cannot conclude that other doors were
removing the carpeting from the Property in violation of the        improperly removed from the Property.
Court's TRO and preliminary injunction.
                                                                    Accordingly, the Court holds Khalfani in contempt for the
However, the Receiver's claim of missing window coverings           removal of only those five doors that the evidence clearly
is too vague for the Court to make any finding of contempt.         shows are missing.
The Receiver states that “all” window coverings are missing
and that “these appear to be shutters.” (Mosier Decl. ¶ 8(g).) It   Finally, the Court finds the evidence insufficient to hold
is unclear from the Receiver's declaration how many window          Khalfani in contempt for plumbing issues throughout the
coverings there are supposed to be. “All” window coverings          house and “[s]everal holes in [the] ceilings.” Other than
could equal the number of windows, or it could be a subset          the plumbing issues pertaining to the bathrooms, which
of the total number. Moreover, not all of those coverings need      have already been discussed above, the Receiver fails to
be custom shutters. As noted above, the window coverings            specifically identify any other problems with the plumbing
in the guest bathroom were drapes rather than shutters. The         in the house. And despite the reference to several holes,
photos attached to the July 2015 listing indeed depict shutters     the Receiver submits only two photographs showing what
on several windows, and the photos taken on April 5, 2017,          appears to be the same hole in the ceiling. (Mosier Decl.,
                                                                    Ex. 2 at 3; Walters Decl., Ex. 12 at 3.) Again, the Receiver


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            6
Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 21 of 24 Page ID #:7207



Mosier v. Lee, Not Reported in Fed. Supp. (2017)
2017 WL 6211029
was in a position to photograph and record any holes or          Property and the expenses incurred by the Receiver to fix any
plumbing issues in detail, but failed to do so. As for the       standing water issues.
photographic evidence that the Receiver does submit, the
evidence is unclear as to whether the hole was created after
the Court issued its TRO and preliminary injunction.
                                                                                        6. Landscaping

Therefore, the Court find the evidence insufficient to hold      Finally, the Receiver alleges that, due to the water being shut
Khalfani in contempt for additional plumbing issues or holes     off, there are “approximately 5 dead trees in the yard,” one
in the ceiling.                                                  of which may be in danger of falling. (Mosier Decl. ¶ 8(l).)
                                                                 The Court finds the evidence insufficient to conclude that
                                                                 any landscaping issues are the result of Khalfani's violation
                      5. Pool and Spa                            of the Court's Judgment. Many of the landscaping photos
                                                                 submitted by the Receiver and Khalfani are not comparable
The Receiver further alleges that Khalfani physically            as they depict different parts of the Property from different
detached and removed all pool equipment from the Pomello         angles. Where some comparison is possible, such as with the
Property, leaving standing water behind that created health      basketball court, (Walters Decl., Ex. 11 at 6; Walters Decl.,
and safety issues. (Mosier Decl. ¶ 8(j).) Khalfani argues that   Ex. 12 at 2; Khalfani Decl., Photo No. 27), it is not clear to
the Receiver's evidence is insufficient to prove that any pool   the Court that any deterioration in the condition of the trees
equipment was present at any relevant time or that such          or other plant life was caused by Khalfani's misconduct.
equipment was thereafter removed. (Response at 16.)
                                                                 Accordingly, the Court finds the evidence insufficient to hold
Contrary to Khalfani's assertion, the July 2015 listing of the   Khalfani in contempt with respect to the landscaping.
Pomello Property shows the pool and spa in use. (Walters
Decl., Ex. 11 at 6.) This is sufficient evidence to show that
pool equipment was installed on the Pomello Property after          C. Amount in Sanctions
the Court had issued its TRO. Moreover, when Khalfani            In light of Khalfani's disobedience, the Receiver requests that
purchased the Property in July 2012, the contract of sale        the Court order Khalfani to pay “at least $175,488.25” in
included existing pool and spa equipment in the purchase.        contempt sanctions “subject to increase at the time of the
(See Moser Decl., Ex. 4 at 5.) The July 2012 and July 2015       hearing to include any additional fees and costs incurred
listings made no indication that the purchaser would have        after April 30, 2017.” (Reply at 4.) The Receiver's requested
to obtain his or her own pool equipment to make use of           sanctions can be broken down as follows:
the in-ground pool and spa. (See Walters Decl., Exs. 10–11.)
                                                                   Attorneys’ fees through 4/30/2017—$18,929.20
Therefore, the removal of any pool or spa equipment must
have occurred after the Court issued its TRO.                      Costs including U.S. Marshal fees—$2,579.20

 *8 Moreover, the Court finds Khalfani responsible for the         Receiver fees 4/1/2017 through 4/30/2017—$13,246.00
standing water the Receiver found upon gaining possession
                                                                   Locksmith charges—$366.15
of the Property. Given that Khalfani held the Property prior
to the Receiver gaining possession, the standing water issue       Emergency repairs (plumbing)—$1,103.70
could have been avoided by actively cooperating with the
transfer and the Court's Judgment rather than simply leaving       Contractor bid to fix landscape—$9,138.00
the premises without notice.
                                                                   Monthly yard maintenance charge—$410.00
Accordingly, the Court holds Khalfani in contempt for
                                                                   Contractor bid to replace fixtures—$75,897.00
removing the pool and spa equipment from the Pomello
                                                                   Estimate to replace shutters—$20,000



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 22 of 24 Page ID #:7208



Mosier v. Lee, Not Reported in Fed. Supp. (2017)
2017 WL 6211029
                                                                 Receiver's company, an invoice from the Receiver's CPA,
  Lien interest charges (4 months)—$27,496.00                    and an invoice from a locksmith. (Mosier Reply Decl.,
                                                                 Ex. 9.) Because the Receiver requests locksmith charges
  Insurance (pro rata 4 month for delay)—$2,320.00
                                                                 separately, (Reply at 4), the locksmith invoice clearly is not
  Taxes (pro rata 4 months)—$4,003.00                            part of any “Receiver fees.” The task descriptions on the
                                                                 Receiver's company's invoice, the time spent, and the hourly
(Id.) Although the Receiver summarizes the components of         rates, appear reasonable and directly related to addressing
the requested amount, (see Mosier Reply Decl. ¶ 4, Doc.          the problems caused by Khalfani's failure to comply with
91), he does not provide sufficient evidence to justify each     the Court's Judgment. (Mosier Reply Decl., Ex. 9 at 2–5.)
amount. The Court imposes sanctions only for those amounts       Therefore, imposing as sanctions the total invoice amount of
that are supported by sufficient evidence.                       $10,573.20 for the work performed is appropriate. As for the
                                                                 invoice of the Receiver's accountant, the Court finds many
The “Attorneys’ fees” for $18,929.20 are well-documented.        of its time entries to be for matters unrelated to Khalfani and
(Phelps Reply Decl., Ex. 13 at 2–6, Doc. 91.) All but one        the Pomello Property. (See Mosier Reply Decl., Ex. 9 at 6–
item relates to Khalfani's failure to comply with the Court's    8.) After subtracting all time entries the Court finds unrelated
Judgment. The time spent on each task and the hourly rates       to the instant matter, the total fees appropriately imposed as
charged appear reasonable. Phelps’ $500 hourly rate is less      sanctions amounts to $2,888.50. Adding the two amounts
than the hourly rate given in the fee schedule provided to       together totals $13,461.70.
the Court when the Receiver sought to employ Diamond
McCarthy has general counsel in the SEC action. (See Fee         Although the locksmith charges are well-documented, the
Schedule, No. 8:15–cv–00980–JLS–JC, Doc. 42.) The only           locksmith's invoice indicates that the back door to the Pomello
item that does not appear to arise out of Khalfani's failure     Property was unlocked. (Mosier Reply Decl., Ex. 9 at 9.)
to comply is an entry on February 27, 2017 for work done         Because forcible entry was unnecessary, these charges were
regarding Khalfani's notice of appeal for $529.20. (Id. at 3.)   not caused by Khalfani's disobedience and are not a proper
Subtracting that amount leaves $18,400.00 for attorneys’ fees    component of any sanctions.
incurred in response to Khalfani's failure to comply with the
Judgment.                                                        The Court declines to award the remaining requested
                                                                 sanctions for lack of sufficient evidence. The Receiver's
 *9 The “Costs including U.S. Marshal fees” of $2,579.20         charges for “Contractor bid to replace fixtures” and “Estimate
is also well-documented. (Phelps Reply Decl., Ex. 13 at 6–       to replace shutters” are based on bids the Receiver received
7.) Only two cost entries appear amiss—postage and copy          from contractors. (See Order Auth. Repair, No. 8:15–cv–
expenses recorded on January 25, 2017 that total $368.39. (Id.   00980–JLS–JC, Doc. 475; Receiver Report, No. 8:15–cv–
at 6.) Although recorded on January 25, the descriptions for     00980–JLS–JC, Doc. 472–1.) These are improper bases on
these expenses show that they were incurred over the previous    which to impose sanctions. Sanctions for civil contempt
two months. (Id.) This was before Khalfani failed to comply      are meant to compel obedience or compensate actual loss.
with the Court's Judgment and so cannot be related to that       Falstaff Brewing, 702 F.3d at 778; In re Crystal Palace, 817
matter. Subtracting the $368.39 leaves $2,210.81 for costs       F.2d at 1366. A contractor's bid does not reflect the actual
incurred to enforce the Court's Judgment.                        cost incurred by the Receiver to replace the missing fixtures
                                                                 or otherwise repair the Pomello Property. Moreover, these
With respect to the “Receiver fees,” the Court finds those       bids do not reflect the costs of replacing only those fixtures
fees well-documented, but adjustment is necessary from           and those damages for which the Court has held Khalfani in
the Receiver's requested amount. Although the Receiver           contempt.
requests a total of $13,246.00 in sanctions for this category,
he fails to explain how he arrived at that amount. His           Finally, the Receiver has not attached any documentation,
declaration states only that a list of the fees incurred by      aside from his own declaration, showing how he determined
him and his staff are attached as “Exhibit ‘9.’ ” (Mosier        the expenses incurred for the remaining items: Emergency
Reply Decl. ¶ 5.) Exhibit 9 consists of an invoice from the      repairs (plumbing), Contractor bid to fix landscape, Monthly


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            8
Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 23 of 24 Page ID #:7209



Mosier v. Lee, Not Reported in Fed. Supp. (2017)
2017 WL 6211029
                                                                    documented and that actually reflect expenses incurred as a
yard maintenance charge, Lien interest charges (4 months),
                                                                    result of Khalfani's disobedience of the Court's Judgment.
Insurance (pro rata 4 month for delay), and Taxes (pro rata 4
months). Although the Receiver's late filing of an “updated
damage summary” appears to address some of these expenses,          IV. CONCLUSION
there is no declaration explaining the untimely documents           For the foregoing reasons, the Court HOLDS Khalfani in
and the Court cannot confirm their accuracy or authenticity.        civil contempt. Khalfani is ORDERED to pay civil sanctions
Accordingly, the Court cannot confirm that these expenses           of $34,072.51 for the Receiver's attorneys’ fees and costs
can properly be imposed on Khalfani as contempt sanctions.          incurred to enforce the Court's Judgment.

 *10 In light of the above, the total amount in sanctions
that can properly be imposed is $34,072.51. This figure is          All Citations
the sum of only those expenses that have been adequately
                                                                    Not Reported in Fed. Supp., 2017 WL 6211029




                                                        Footnotes


1      The other Defendants are Philip Andrews, Noojaew Cawte, the Tealuck Family Trust, and Nepenthe Capital
       Management, Inc.


End of Document                                                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
                                        Case 5:16-cv-00600-JGB-SP Document 409 Filed 03/11/21 Page 24 of 24 Page ID #:7210




                                             1                             CERTIFICATE OF SERVICE
                                             2         I hereby certify that I electronically filed the foregoing documents with the
                                             3 Clerk of the Court for the United States District Court for the Central District of

                                             4 California by using the CM/ECF system on March 11, 2021:

                                             5

                                             6
                                                   DEFENDANTS’ STATUS REPORT RE: CONTEMPT AND RENEWED

                                             7
                                                         REQUEST FOR TERMINATION OF THE RECEIVERSHIP

                                             8

                                             9
                                                       Participants in the case who are registered CM/ECF users will be served by the

                                            10
                                                 CM/ECF System.

                                            11
                                                       I certify under penalty of perjury that the foregoing is true and correct.
ADLI LAW GROUP, P.C.




                                            12
                                                 Executed March 11, 2021 at Los Angeles, California.

                                            13
                       (213) 623-6546




                                            14

                                            15

                                            16

                                            17 Date: March 11, 2021                        /s/ Dariush G. Adli
                                                                                           Dariush G. Adli
                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                  CERTIFICATE OF SERVICE
2273.201
